Exhibit 10.18

January 15, 2001


Dennis Wolf
6482 Pfeiffer Ranch CT
San Jose, CA 95120

Dear Dennis:

        RedBack Networks, Inc. (the "Company") is pleased to offer and confirm
your employment with the following terms and conditions:       1. Position. You
will serve in a full-time capacity as Chief Financial Officer, Senior Vice
President of Finance of the Company effective on or about January 22, 2001. This
position will report into Vivek Ragavan, President and Chief Executive Officer.
      2. Compensation. You will be paid annual salary of $300,000 payable in
accordance with the Company's standard payroll practices for salaried employees.
This salary will be subject to adjustment pursuant to the Company's employee
compensation policies on a periodic basis.       3. Bonus. RedBack will provide
you with an Executive Bonus, at target of $50,000, based upon your performance
and the overall performance of the Company for the second half of FY2001, as
mutually agreed to by you and the President and Chief Executive Officer.      
4. Stock Options. Subject to the approval of the Company's Board of Directors,
you will be granted an option to purchase 400,000 shares of the Company's Common
Stock. The exercise price per share will be equal to the fair market value per
share on the date the option is approved by our Board of Directors at the close
of the market, at their scheduled meeting on January 2, 2001. The option will be
subject to the terms and conditions applicable to options granted under the
Company's 1999 Stock Plan, as described in that Plan and the applicable stock
option agreement. You will vest in 25% of the option shares after 12 months of
service, and the balance will vest in monthly installments over the next 36
months of service, as described in the applicable stock option agreement.      
5. Proprietary Information and Inventions Agreement. As with all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company's standard Proprietary Information and Inventions
Agreement.       6. Period of Employment. Your employment with the Company will
be "at will," meaning that either you or the Company will be entitled to
terminate your employment at any time for any reason, with or without cause. Any
contrary representations, which may have been made to you, are superseded by
this offer. Although your job duties, title, compensation and benefits, as well
as the Company's personnel policies and procedures, may change from time to
time, the "at will" nature of your employment may only be changed in an express
writing signed by you and the President of the Company. In the unlikely event
that the company terminates your employment without Cause within the first 12
months of your employment, you will be provided with no less than six months
salary continuation. Cause shall be deemed to mean your unauthorized use of
disclosure of the confidential information or trade secrets of Redback, your
conviction of a felony under the laws of the United States or any state thereof
or your gross negligence.



7. Outside Activities. During the period that you will render services to the
Company, you will not engage in any employment, business, or activity that is in
any way competitive with the business or proposed business of the Company, or
any gainful employment, business or activity, without the written consent of the
Company. You also will not assist any other person or organization in competing
with the Company or in preparing to engage in competition with the business or
the proposed business of the Company.       8. Benefits. During your employment
you will be entitled to participate in and to receive benefits from all present
and future medical, dental, vision, life insurance, accident and disability
plans, and all similar benefits made available generally to employees of the
Company. The amount and extent of these benefits, including employee-paid
premiums, co-payments and deductibles, shall be governed by the specific benefit
plan, as it may be amended from time to time.       9. Entire Agreement. This
letter and all of the exhibits attached hereto contain all of the terms of your
employment with the Company and supersede any other understandings, oral or
written, between you and the Company.       10. Option Acceleration and
Severance Package. In the event a Change In Control occurs (as defined by
Redback's Stock Option Plan) and (ii) within 12 months following such Change In
Control, either (A) your service with Redback is involuntarily terminated
without cause or (B) there is an involuntary reduction in the nature or scope of
your service to Redback (including a material reduction in your employment
responsibilities), an additional 25% of the shares shall become vested, provided
that this Option shall not become vested with respect to more that 100% of the
shares. In addition, the Company shall also continue your base pay (at the rate
in effect at the time of the termination of your employment) for a period of 12
months following termination of your employment or, if earlier, until you secure
new employment at similar compensation. Cause shall be deemed to mean your
unauthorized use of disclosure of the confidential information or trade secrets
of Redback, your conviction of a felony under the laws of the United States or
any state thereof or your gross negligence.

Dennis, we believe you will make a significant contribution to the Company and
hope you find the foregoing terms acceptable. You may indicate your agreement
with these terms and accept this offer by signing and dating both the enclosed
duplicate original of this letter and the enclosed Proprietary Information and
Inventions Agreement and returning them to me. As required by law, your
employment with the Company is also contingent upon your providing legal proof
of your identity and authorization to work in the United States. Please inform
me of your agreement with these terms no later than January 16, 2001, by signing
and dating the enclosed duplicate original of this letter and returning it to
me. This offer supercedes all previous offers made to you by Redback Networks,
Inc.

   

Very truly yours,

Vivek Ragavan
President and Chief Executive Officer
REDBACK NETWORKS, Inc.

AGREED AND ACCEPTED

_______________________.
By

_______________________.
Date

START DATE:

_______________________.